UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2325



DIANA M. CAMPITELLI,

                                             Plaintiff - Appellant,

          versus


THOMAS L. OSBORNE; MARJORIE D. NESBITT,
Administrator, Human Resources; E. KENNEDY,
President, Kennedy Personnel Services; STEPHEN
KENNEDY; GISELE M. MATHEWS, Assistant Attorney
General,      Maryland      Department      of
Transportation; ROGER D. FORD,

                                            Defendants - Appellees,

          and


PARRIS N. GLENDENING, Governor,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-00-2796-L)


Submitted:   April 24, 2003                 Decided:   May 13, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Diana M. Campitelli, Appellant Pro Se. John Charles Bell, MARYLAND
DEPARTMENT OF TRANSPORTATION, Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Diana M. Campitelli appeals from the district court’s order

denying relief in her employment discrimination action.    We have

reviewed the record and find no reversible error.     Accordingly,

although we grant Campitelli’s motion to adopt her motion for leave

to proceed in forma pauperis filed in a prior appeal, we deny her

motion for leave to proceed in forma pauperis and dismiss on the

reasoning of the district court. See Campitelli v. Glendening, No.

CA-00-2796-L (D. Md. Sept. 23, 2002).   We also deny Campitelli’s

motions for default judgment and to expedite the appeal.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                2